Citation Nr: 0831261	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-15 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty October 1948 to March 1950 
and from October 1950 to September 1953.  The veteran died in 
February 2003.  The appellant is his surviving spouse.

This matter apparently comes to the Board of Veterans' 
Appeals (Board) from a December 2004 rating decision by which 
the RO denied entitlement to the benefits sought herein.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

A review of the record reveals that the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death and for DIC under 
38 U.S.C.A. § 1318 by December 2004 rating decision of which 
the appellant was notified in January 2005.  A statement of 
the case was apparently furnished in April 2006.  It is 
unclear when the appellant filed a substantive appeal, but it 
was likely timely, as the RO certified the appeal to the 
Board in July 2007.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2007) (detailing the procedures for initiating and 
perfecting appeals of adverse RO determinations to the Board 
and prescribing the time limitations in which to do so).  
Nonetheless, it seems that virtually all of the records 
pertaining to the appeal, namely the rating decision, notice 
of disagreement, statement of the case, and VA Form 9 are 
missing from the claims folder.  As well, the evidence giving 
rise to the RO's decision may well be missing from the claims 
folder.

The Board, quite obviously, requires access to the foregoing 
information before rendering a decision.  Thus, the RO is 
asked to associate with the claims file the rating decision, 
notice of disagreement, statement of the case, VA Form 9, and 
all other pertinent documentation and evidence pertinent to 
the issues on appeal herein.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

Please associate with the claims file the 
December 2004 rating decision, notice of 
disagreement, April 2006 statement of the 
case, VA Form 9, and all other pertinent 
documentation and evidence pertinent to 
the issues on appeal herein

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




